May 9, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals
SOUTHWESTERN BELL TELEPHONE, L.P., D/B/A AT&T TEXAS, Appellant

NO. 14-11-01115-CV                    V.

ED EMMETT, EL FRANCO LEE, SYLVIA GARCIA, STEVE RADACK, AND
     JERRY EVERSOLE, AS MEMBERS OF THE HARRIS COUNTY
 COMMISSIONERS’ COURT; MICHAEL MARCOTTE, AS DIRECTOR OF
   THE CITY OF HOUSTON DEPARTMENT OF PUBLIC WORKS AND
       ENGINEERING; AND THE CITY OF HOUSTON, Appellees
                       ____________________
    This cause, an appeal from the judgment in favor of appellees, ED
EMMETT, EL FRANCO LEE, SYLVIA GARCIA, STEVE RADACK, AND
JERRY     EVERSOLE,       AS    MEMBERS      OF   THE    HARRIS      COUNTY
COMMISSIONERS’ COURT; MICHAEL MARCOTTE, AS DIRECTOR OF
THE CITY OF HOUSTON DEPARTMENT OF PUBLIC WORKS AND
ENGINEERING; AND THE CITY OF HOUSTON, signed October 3, 2011, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, SOUTHWESTERN BELL TELEPHONE, L.P., D/B/A
AT&T TEXAS, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.